UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2785



SHIRLEY M. PACE,

                                              Plaintiff - Appellant,

          versus


E. I. DUPONT DE NEMOURS & COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-97-182-1-T)


Submitted:   April 29, 1999                   Decided:   May 5, 1999


Before WILLIAMS, TRAXLER, and KING,* Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley M. Page, Appellant Pro Se. Gardner G. Courson, Ronald Glen
Polly, Jr., MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Atlanta,
Georgia, for Appellee.




     *
       Judge King did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Shirley M. Pace appeals the district court’s order granting

Defendant’s motion for summary judgment and dismissing her claims

filed under the Age Discrimination in Employment Act, 29 U.S.C. §§

621-634 (1994), and the Employee Retirement Income Security Act of

1974, 29 U.S.C.A. §§ 1001-1461 (West 1985 & Supp. 1998).          We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district   court.   See   Pace   v.   E.I.   DuPont,   No.   CA-97-182-1-T

(W.D.N.C. Nov. 3, 1998).*    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                                  AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
October 26, 1998, the district court’s records show that it was
entered on the docket sheet on November 3, 1998. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                      2